Title: To George Washington from Thomas Bullitt, 21 May 1758
From: Bullitt, Thomas
To: Washington, George



Dr Sir
Pattersons May 21th 1758

As John Waid a Soldier in my Company was Seting at the Indian Camp Eating some Victuls, one of the Cherokees Askt him for some whiskey, he not giving him a Direct Answer, pickt up his gun and shot him through the back. I immediately sent out a Command to the Camp, which place was found Avacuateed by all of them but one which was found dead with his throat Cutt from Ear to Ear by one of their own men, by what I can Understand by them it was he that Shott the Soldier, some part of them Imediatly took to the woods, the Others Remains att this place, It took the Oppinion of the Gentlemen, and it was

agreed not to Use any harsh means with them till you were Acquainted with the Accidant. Please send the Doctr down with all Immagenable speed as thire is some hopes of the mans Recovering also the Indians Desires mr Smith to Come down as soon As Possibly he can I cant give you a true Light of the Affair till mr Smith comes down. I’be Oblige to you if you’ll tell the Doctr to bring down some Sarve fore sore Leggs. I am Dr Sr your most Obtt Hble

Thos Bullitt

